Citation Nr: 0411175	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-20 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for lipomas 
of the body.

2.  Entitlement to an initial compensable evaluation for a scar of 
the left forearm due to the removal of a lipoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from June 1991 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania 
(RO).  The RO granted entitlement to service connection for scar, 
status post excision of lipoma, left forearm and assigned a 0 
percent evaluation effective October 31, 2001 and denied service 
connection for lipomatosis.  In June 2002 the RO granted 
entitlement to service connection for multiple lipomas of the body 
and assigned a 0 percent evaluation effective October 31, 2001.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the CAVC for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  
In March 2002 the RO issued a VCAA notice letter to the veteran in 
connection with his current claim.

The Board's review of the evidentiary record discloses that the RO 
has not had the opportunity to apply the revised criteria for 
rating skin disorders which became effective August 30, 2002.  
Additionally, the VA examination of record was conducted in March 
2002 and the clinical information provided therein is somewhat 
dated.  Moreover, it does not appear that the claims was made 
available for review by the examiner in conjunction with the 
examination.  

The fact that the March 2002 VA examination may have been 
conducted without access to the appellant's claims file renders 
the subject examinations inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2003).  ("It is...essential both in the 
examination and in the evaluation of the disability, that each 
disability be viewed in relation to its history.") See also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  ("[F]ulfillment of the 
statutory duty to assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one." (emphasis 
added)).  

Accordingly, a contemporaneous, comprehensive examination would 
materially assist in the adjudication of the claimant's appeal.

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise the appellant of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his lipomas since March 2002.  
He should be requested to complete and return the appropriate 
release forms so that VA can obtain any identified evidence.  

All identified private treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the VBA AMC should obtain 
all outstanding VA treatment reports.  

All information which is not duplicative of evidence already 
received should be associated with the claims file.

4.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA special dermatological 
examination by a dermatologist including on a fee basis if 
necessary for the purpose of ascertaining the current nature and 
extent of severity of service-connected multiple lipomas of the 
body and a lipoma on the left forearm.

The claims file, copies of the previous and amended criteria for 
rating skin disorders under 38 C.F.R. §§ 4.118, and a separate 
copy of this remand must be made available to and reviewed by the 
examiner prior and pursuant to conduction and completion of the 
examination(s).  The examiner must annotate the examination 
report(s) that the claims file was in fact made available for 
review in conjunction with the examination(s).  Any further 
indicated special studies must be conducted.  

It is requested that the dermatologist address the previous and 
revised criteria for rating skin disorders in the assessment of 
the multiple lipomas of the body and the left forearm lipoma.  Any 
opinions expressed by the examiner as to the severity of lipomas 
must be accompanied by a complete rationale.

6.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the requested 
examination report(s) and required medical opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  
The Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  In particular, the VBA 
AMC should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) are fully complied with 
and satisfied.

7.  After undertaking any further development deemed essential in 
addition to that specified above, the VBA AMC should readjudicate 
the claim of entitlement to an initial compensable evaluations for 
multiple lipomas of the body and a left forearm lipoma.  In so 
doing, the VBA AMC should document its consideration of the 
applicability of 38 C.F.R. §§ 3.321(b)(1) (2003), and the previous 
as well as the revised criteria under 38 C.F.R. § 4.118 for rating 
skin disorders as well as Fenderson v. West, 12 Vet. App. 119 
(1999).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
pertinent to the claim currently on appeal.  A reasonable period 
of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for initial compensable 
evaluations, and may result in a denial.  38 C.F.R. § 3.655 
(2003); Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the CAVC.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).















